— In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County, dated May 12, 1980, which granted defendant’s motion for a protective order as to certain material sought to be discovered. Order affirmed, without costs or disbursements, and without prejudice to plaintiff’s service of an appropriate notice of discovery and production in accordance with Rios v Donovan (21 AD2d 409, 414). Lazer, J. P., Cohalan, Margett and O’Connor, JJ., concur.